DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REOPENING OF PROSECUTION
In view of the Appeal Brief filed on 3/1/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

  /MARISSA THEIN/             Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                           


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0077001 A1 to Macready in view of U.S. Patent Application No. 2016/0350662 A1 to Jin.
	
Regarding Claim 1, Macready discloses a computer-executable method for generating a product recommendation, comprising: 
retrieving a dataset comprising information from a database running on a database management system (DBMS) that supports execution of a query language; 
generating graph data indicating vertices and edges of a graph from the retrieved dataset, wherein the vertices represent the information associated with the consumers and products and an edge represents an access relationship between a consumer and a product indicated in the dataset; ([0177] a graph comprised of multiple vertices (e.g., nodes) connected by edges. [0178] FIG. 3A illustrates example input and output graphs for the independent set problem solved by the code segment of Table 3. In particular, FIG. 3A shows an input graph 300 and an output graph 310. Output graph 310 depicts an example independent set of input graph 300.)
receiving a database query, which is expressed based on the query language, at the database to determine a recommendation based on the information in the database; ([0050] process problems expressed in a data query language, by: receiving a query; transforming a portion of the received query into a primitive problem expression; invoking an optimization solver configured to determine one or more solutions to the primitive problem expression; and providing the determined one or more solutions as a response to the received query (recommendation).)
converting the database query to a set of graph operation primitives of a graph solver, wherein the set of graph operation primitives are expressed based on the graph and mapped to a set of database operations associated with the database query; ([0106] problem transformer module 203 may transform (convert) DQL expression 220 directly into a primitive problem expression (e.g., propositional logic formula 222) that is suitable for processing by a solver [0103] problem transformer module 203 may convert this problem into an equivalent primitive problem (convert the query to a set of primitives) of finding a satisfying assignment for propositional logic formula 222, where finding such 
performing the set of graph operation primitives on the graph using the graph solver to determine a set of vertices; and ([0114] the module invokes a solver to determine one or more solutions to the primitive problem expression. Invoking the solver may include selecting the solver based on various factors, such as user specified settings and/or preferences, cost, problem type, etc. Various types of solvers may be provided [0177] The independent set problem is to find an independent set of nodes in a graph comprised of multiple vertices (e.g., nodes) connected by edges. An independent set contains vertices of a given graph that are not directly connected to each other. [0181] the FIND statement of lines 26-32 directs the optimization solver to find a solution table that, for a given graph, contains vertices of the graph, such that, for every pair of vertices in the solution table, the pair is not connected by an edge of the graph.)
generating a recommendation based on the set of vertices obtained from the graph solver as a response to the database query. ([0115] the module provides the determined solution (generated recommendation) as a response to the received expression.)

 associated with consumers and products; a product recommendation; vertices representing products.  
Jin, on the other hand, teaches information associated with consumers and products; a product recommendation; vertices representing products ([0031] Turning to FIG. 2A, the recommendation system 100 analyzes a relationship graph 200. The relationship graph 200 includes a set of vertices and a set of edges, where an edge is a connection between two vertices. The two vertices which an edge connects are called its Source vertex and Target vertex. Each vertex of the relationship graph 200 can represent any discrete entity or discrete concept—such as a person, a product, an action, an event, or an attribute. [0032] Edges can be homogeneous—connecting vertices of the same type (e.g., such as Person-Person)—or heterogeneous—connecting two different types of vertices (e.g., such as Person-Product). [0033] Starting from one or more designated vertices—called Seed vertices 202—and predetermined selection criteria, the recommendation system 100 selects one or more vertices—called Recommended vertices 204—that are the best fit for the predetermined selection criteria. (a recommended person-product vertex is interpreted as a product recommendation)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macready, to include the teachings of Jin, in order to provide graph-based personalized recommendations (Jin, [0002]).

Regarding Claim 3, Macready in view of Jin teaches the method of claim 1. 
Macready discloses receiving command-line parameters indicating a number of starting vertices, a number of recommendations to be generated, a number of traversals, or a number of media that must be shared in common between an ego associated with the database query and another consumer.  ([0126] . In some embodiments, the received search problem may be expressed in a data query language that includes a FIND query (e.g., FIND FROM WHERE and/or FIND FROM WHERE PREFERRING, etc.) [0154] the FIND FROM WHERE statement directs a search problem solver system, such as the one described with reference to FIGS. 1A, 1B and 2, to find a solution table that contains a solution to a search condition. The search condition may express any logical relationship, not just if and only if relationships. (find from where are interpreted as a command-line parameters indicating starting vertices) 

Regarding Claim 4, Macready in view of Jin teaches the method of claim 1. 
Macready teaches receiving a second database query, which is expressed based on the query language (0049, “a method for processing problems expressed in a data query language may be summarized as comprising: receiving an expression in a data query language; transforming the received expression into a primitive problem expression; invoking an optimization solver configured to determine one or more solutions to the primitive problem expression; and providing the determined one or more solutions as a response to the received expression.” (Examiner notes, “processing problems expressed in a data query language” anticipates there being more than one such problem, i.e. at least a second database query.)(0102, “In the illustrated embodiment, search problem solver system 202 receives a data query language [database query expressed based on query language] 220 from client program 201. The received DQL expression 220 reflects a search problem to be solved by search problem solver system 202. For example, DQL expression 220 may reflect a search problem of finding the maximum independent set of nodes in a graph comprised of multiple nodes connected by edges.  The graph may be stored in database 210 (e.g., as one or more tables). In response, the problem transformer module 203 transforms (e.g., compiles, translates, converts, etc.) DQL expression 220 into a logically equivalent primitive problem expression, such as a propositional logic formula 222.”); 
determining, by a plurality of processors operating in parallel, a second set of graph operation primitives, which are expressed based on the graph, of the graph solver associated with the plurality of egos, wherein the second set of graph operation primitives are expressed based on the graph and mapped to a second set of database operations associated with the second database query (0102, “In response, the problem transformer module 203 transforms (e.g., compiles, translates, converts, etc.) DQL expression 220 into a logically equivalent primitive problem expression [graph operation primitives], such as a propositional logic formula 222.”)(0103, “The propositional logic formula 222 is an expression in a language or other format that is suitable for processing by SAT solver [graph solver] 206. SAT solver 206 is configured to efficiently determine a satisfying assignment of truth values for a given propositional logic formula. Hence, if the problem expressed by DQL expression 220 is to find a maximum independent set of nodes in a given graph, problem transformer module 203 may convert this problem into an equivalent primitive problem [expressed based on the graph] of finding a satisfying assignment for propositional logic formula 222, where finding such an assignment is equivalent to finding the maximum independent set for the given graph.”)(0105, “SAT solver [mapped to a set of database operations associated with the query] 224 that is suitable for processing by client program 201.”)(0049, as noted above, discloses multiple problems solved in this manner, which necessitates at least a second set of graph operation primitives and second set of database operations); 
performing the second set of graph operation primitives on the graph using the graph solver to determine a second set of vertices representing other products (0102, “For example, DQL expression 220 may reflect a search problem of finding the maximum independent set of nodes in a graph comprised of multiple nodes connected by edges.  The graph may be stored in database 210 (e.g., as one or more tables). In response, the problem transformer module 203 transforms (e.g., compiles, translates, converts, etc.) DQL expression 220 into a logically equivalent primitive problem expression, such as a propositional logic formula 222.”)(0104, “SAT solver module 206 [graph solver used] determines a satisfying assignment for the propositional logic formula 222 [primitives].”); 
Jin, on the other hand, teaches determining product recommendations for a plurality of egos ([p. 3 para. 7], “Vertex Ann is the Start vertex that was selected by the requester. There may be more than one Start vertex [more than one ego]. In each iteration of the disclosed method, the system extends each path by moving from the current Start vertices to selected neighboring vertices, known as the End vertices. Each start vertex may have more than one End vertex. In this example, Field-Museum is the selected End vertex of Iteration 1. Note that Chicago-Cubs was not selected, because it did not satisfy the requirements of the Control Vector 102.”; [p. 19 para. 5], “In some embodiments, the recommendation system supports multithreaded recommendation processing. That is, the network may be processing more than one Control Vector 102 at a time. This is advantageous when there is a large volume of requests on a large graph, but each request is expected to involve only a small subset of the graph.” EXAMINER NOTE: this citation discloses that multiple control vectors, e.g. recommendations may be performed in parallel which necessitates at least a second recommendation generating at least a second set of recommendation vertices.  Furthermore, while prior art has been applied, the phrase “to determine product recommendations” is interpreted to recited intended use.  The claimed invention must result in a procedural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art method is capable of obtaining the intended result, then it meets the claim.)
	determining, by a plurality of processors operating in parallel [p. 19 para. 5], a second set of vertices representing other products [p. 11 para. 3], “A control vector 102 guides the recommendation search by describing the desired relationship between the client and the recommendation targets. Referring to Figure 7, the control vector 102 is a sequence of Iteration Control Objects 700. Each Iteration Control Object 700 is a data structure which describes how the recommendation system should proceed from the current set of Start vertices to its End vertices, progressively getting closer to the final set of recommended entities”; p. 12 para. 4-5, “For example, suppose the client is looking for a refrigerator that is more than 20 cubic feet in size. The End vertex specifiers might include Vertex.Type = Product, Product.Type = Refrigerator, and Refrigerator.size > 20...Figure 8b shows a Control Vector 102 for the recommendation request shown in Figure 2a, using the Iteration Control Object 700 format shown in Figure 8a.” Examiner note: while prior art has been applied, the phrase “to determine a second set of vertices” is interpreted to recited intended use.  The claimed invention must result 
calculating a tally for each of the second set of vertices ( [0109] If multiple paths have the same Start vertex and same End vertex, it is desirable to aggregate the paths to compute a single recommendation score for the combined paths. One way to compute an aggregate score for converging paths is to simply count the number of paths that arrive at the same vertex. [p. 19 para. 5, p. 14 para. 4], “The system may assign numerical scores or weights to each path. Such scores can enable the system to select the best recommendations-those with the highest scores. Each Subgraph Processor 104 assigns and update scores for each path that is processes. In some embodiments, the Subgraph Processors 104 examine these scores and use them to select better paths and to filter out lower scoring paths. After the final iteration, the System Manager 100 can use the scores to perform a final filtering…Each edge and vertex may have a weight. The weight values are stored in the optional fields in the Edge Table 120 and Vertex 130. A weight may represent any concept. For example, a weight on an edge may represent the strength or importance of the relationship. A weight on a vertex may represent the salience of this type.”); 
sorting the second set of vertices; and generating a recommendation based on the sorted second set of vertices ([p. 19 para. 5, p. 18 para. 4], “There are a variety of optional filters that impact the final result. All of them are applied in different ways to exclude a vertex from that iteration's output.  limit(k): k is an integer. After ranking results by vertex value (score), output only the first k items...For example, if sample from=50 and limit=10 then determine the top 50 recommended items, and then randomly choose 10 of them be in the iteration's output set.”);)


Regarding Claim 5, Macready in view of Jin teaches the method of claim 1. 
Jin further teaches wherein the graph includes multiple edge types of the edges of the graph, wherein one of the edge types represents a like relationship between a respective consumer and a corresponding product, and wherein a vertex representing an ego associated with the database query and a plurality of vertices representing other consumers of products associated with the ego are connected via edges representing the like relationship (p.3 para. 4-5, “In Figure 2a, 15 edges are shown represented by the lines between the vertices. Some vertex pairs, such as Ann-ChicagoCubs, have more than one edge between them, indicating more than one relationship between them. For example, the two edges between Ann [ego] and ChicagoCubs might indicate that she has attended a Cubs game on two occasions. Edges may also have types. For example, the Ann-Chicago edge may be a “resides-in” edge, while the Bea-Chicago edge could be a “has-visited” edge.”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a 
Regarding Claim 6, Macready in view of Jin teaches the method of claim 1. 
Jin further teaches calculating a tally for each of the set of vertices (p. 14 para. 4, “The system may assign numerical scores or weights to each path. Such scores can enable the system to select the best recommendations-those with the highest scores. Each Subgraph Processor 104 assigns and update scores for each path that is processes. In some embodiments, the Subgraph Processors 104 examine these scores and use them to select better paths and to filter out lower scoring paths. After the final iteration, the System Manager 100 can use the scores to perform a final filtering…Each edge and vertex may have a weight. The weight values are stored in the optional fields in the Edge Table 120 and Vertex 130. A weight may represent any concept. For example, a weight on an edge may represent the strength or importance of the relationship. A weight on a vertex may represent the salience of this type.” EXAMINER NOTEs wherein scores or weights for each path/edge and vertex constitute tallies;).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 7, Macready in view of Jin teaches the method of claim 6. 
sorting and ranking the set of vertices (p. 18 para. 4, “There are a variety of optional filters that impact the final result. All of them are applied in different ways to exclude a vertex from that iteration's output.  limit(k): k is an integer. After ranking results by vertex value (score), output only the first k items...For example, if sample from=50 and limit=10 then determine the top 50 recommended items, and then randomly choose 10 of them be in the iteration's output set.”); and
generating the recommendation to include one of:
all products associated with the set of vertices and their corresponding tallies; products associated with a subset of the set of vertices with tallies above a predetermined ranking; and products associated with a subset of the set of vertices with tallies that are greater than a predetermined user-specified value. (p. 18 para. 4, “There are a variety of optional filters that impact the final result. All of them are applied in different ways to exclude a vertex from that iteration's output.  limit(k): k is an integer. After ranking results by vertex value (score), output only the first k items...For example, if sample from=50 and limit=10 then determine the top 50 recommended items, and then randomly choose 10 of them be in the iteration's output set.”; EXAMINER NOTEs the above citation discloses at least products associated with a subset of the set of vertices with score (e.g., tallies) above a predetermined ranking, which is sufficient to read on the grouping in the above limitation.).It would have been obvious to one of ordinary skill in 

Claim 8 is rejected on the same basis as claim 1.
Claim 10 is rejected on the same basis as claim 3.
Claim 11 is rejected on the same basis as claim 4.
Claim 12 is rejected on the same basis as claim 5.
Claim 13 is rejected on the same basis as claim 6.
Claim 14 is rejected on the same basis as claim 7.
Claim 15 is rejected on the same basis as claim 1.
Claim 17 is rejected on the same basis as claim 3.
Claim 18 is rejected on the same basis as claim 4.
Claim 19 is rejected on the same basis as claim 5.
Claim 20 is rejected on the same basis as claim 6.


Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0077001 A1 to Macready in view of U.S. Patent Application No. 2016/0350662 A1 to Jin in view of U.S. Patent No. 8,533,742 B2 to Ginis.

Regarding Claim 2, Macready in view of Jin teaches the method of claim 1. 
Macready does not explicitly teach storing the graph data in one or more database tables of a graph database, which is distinct from the database, running on the DBMS; and streaming the graph data from the graph database over a network to an executing application. 
Jin, on the other hand, teaches storing the graph data in one or more database tables of a graph database, which is distinct from the database, running on the DBMS; ([0072] The Graph Database 110 can store graph data in two tables—a Vertex Table 120 and an Edge Table 130. Moving to FIG. 5, an Example Vertex Table 500 is an example instance of the Vertex Table 120 (shown in FIG. 1). The Example Vertex Table 500 includes a collection of individual vertex records, each vertex record shown as a horizontal row of cells. Each vertex record comprises a Vertex ID 510, a Vertex Type 520, and Other attributes (optional) 530. The body of the Example Vertex Table 500 corresponds to the vertices for the exemplary relationship graph 200A of FIG. 2B.) Macready discloses “Receive” (Macready, [0000]). 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
CCC, on the other hand, teaches streaming the graph data from the graph database over a network to an executing application. ([Claim 17], A method of delivering a message stream through a network of brokers, the method comprising: compiling a declarative specification into a plurality of transform objects and view creating a dataflow hypergraph based on the compiled declarative specification, wherein nodes of the dataflow hypergraph represent view objects and edges of the dataflow hypergraph represent transform objects, … and publishing the message stream through the optimized dataflow hypergraph to a subscriber, the subscriber being connected to the broker network, the publishing comprising: delivering the message stream to the transform objects associated with a table of events in a particular message stream in the optimized dataflow hypergraph, the transform objects computing an incremental change to the associated table of events;.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by CCC, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macready, to include the teachings of CCC, in order to provide a distributed messaging system (CCC, [Col 1 Ln 24-25]).

Claim 9 is rejected on the same basis as claim 2.
.

Response to Arguments
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 

Applicant argues
A. Independent Claim 8 is Directed to “a non-transitory computer-readable storage medium.”
Specifically, Since claim 9 refers the “the computer-readable storage medium of claim 8, claim 9 inherently refers to a non-transitory computer-readable storage medium.  Examiner agrees.  The objection is withdrawn.

B. The gap between the prior arts and the claimed invention is so great as to render the claims nonobvious to one reasonably skilled in the art
Specifically, Jin, Techopedia and Macready, either expressly or inherently, do not suggest “converting the database query to a set of graph operation primitives of a graph solver, wherein the set of graph operation primitives are expressed based on the graph and mapped to a set of database operations associated with the database query” and “performing the set of graph operation primitives on the graph using the graph solver to determine a set of vertices representing products.
Examiner disagrees.  Macready teaches converting DQL expressions into primitive problem expressions suitable for processing by a solver [0106].  Transformation of a received 
Examiner notes that Macready, though previously cites, was not previously used to teach these limitations.  The rejection is therefore non-final.

Applicant further argues that Macready does not disclose a “graph solver.”
Examiner disagrees.  Macready teaches invoking a solver to determine solutions to the primitive problem expression and finding an independent set of nodes in a graph comprised of vertices connected by edges, which is interpreted as a graph solver.  

Applicant further argues that Macready does not disclose that “the set of graph operation primitives are mapped to a set of database operations.”
Examiner disagrees. Transformation of a received query into a primitive problem expression may include compiling, translating, grounding or mapping, which are interpreted as a mapped set of database operations.  

Applicant further argues that “Since the operations of the Jin system is not directed to the reverse edges, the generated graph data of the instant application is not the same as the reverse 
Examiner notes that Jin is not relied upon to teach the generated graph data.  Examiner directs Applicant’s attention to the office action, above.

Applicant further argues that Examiner has not shown “a database query … to determine a product recommendation” in Macready. Applicant further argues that Macready does not disclose “a database query … based on the information in the database.”
Examiner disagrees.  Macready teaches processing problems expressed in a data query language by receiving a query, and determining one or more solutions as a response to the received query, [0050] which is interpreted as a recommendation.  Examiner turns to Jin to teach that a recommendation can be a product recommendation.  Further, Macready teaches transforming DQL expressions (database queries) into primitive problem expressions.

	Applicant further argues that Examiner’s allegation regarding [graph operation primitives] “expressed based on the graph” is not Supported by Macready. And “the primitive problem expressions of Macready are not directed to graph operations.” And “SAT solver 206 of Macready is not a “graph solver.” And Macready does not disclose “performing the set of graph operation primitives on the graph using the graph solver.

Macready teaches transforming expressions may include mapping the received expression into primitive problem expressions.  The transformation is “suitable for processing by a solver” 

Applicant further argues that Klein does not disclose “streaming the graph data from the graph database over a network.”
However, Klein is not relied upon to teach this limitation in the claims.  Examiner directs Applicant’s attention to the office action, above.

Applicant further argues that Jin does not disclose “receiving command-line parameters.”
However, Jin is not relied upon to teach this limitation in the claims.  Examiner directs Applicant’s attention to the office action, above.

Applicant further argues that Jin does not disclose “an edge type representing a like relationship between a respective consumer and a corresponding product.”
Examiner disagrees.  Jin teaches [0032] Edges can be homogeneous—connecting vertices of the same type (e.g., such as Person-Person)—or heterogeneous—connecting two different types of vertices (e.g., such as Person-Product).

Applicant further argues that Examiner has not shown an ego associated with the database query.


Applicant further argues that Jin does not disclose calculating a tally for each of the set of vertices. 
Examiner disagrees.  Jin discloses [0109] If multiple paths have the same Start vertex and same End vertex, it is desirable to aggregate the paths to compute a single recommendation score for the combined paths. One way to compute an aggregate score for converging paths is to simply count (tally) the number of paths that arrive at the same vertex.

Applicant further argues that “the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified.” Specifically “combining a DMBS of TEchopedia with Jin would require additional operations not disclose in Jin and TEchopedia.” 
However, Technopedia is not relied upon to teach limitations of the claims.

Applicant further argues that the combination of Macready and Jin would change the principles of operation.  Specifically, the edge table of Macready is a basic edge table, and the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Macready teaches the claims as a whole.  Examiner turns to Jin to teach  information associated with consumers and products; a product recommendation; vertices representing products 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Macready, to include the teachings of Jin, in order to provide graph-based personalized recommendations (Jin, [0002]).


Examiner disagrees.  Macready teaches [0119] transforming the received expression may include interacting with a database system to obtain one or more data items (retrieve a dataset) that are the subject of the problem specified by received expression (e.g., rows, tables, columns, values, etc.) and that are to be incorporated into the primitive problem expression.

Applicant further argues that the graph traversal of Jin cannot be converted to propositional logic using Macready and the recommendation system of Jin cannot generate a recommendation based on a result set of Macready.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Macready teaches the claims as a whole.  Examiner turns to Jin to teach  information associated with consumers and products; a product recommendation; vertices representing products 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Macready, the features as taught by Jin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/MICHELLE T KRINGEN/Examiner, Art Unit 3625